Citation Nr: 1003629	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  06-03 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a respiratory 
condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel

INTRODUCTION

The Veteran had active military service from February 1971 to 
December 1972, from January 1978 to April 1978, from July 
2001 to February 2002, and from February 2003 to November 
2003.  It is unclear from the evidence of record whether the 
Veteran served on active duty at any point after November 
2003.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2005 rating decision. 


FINDINGS OF FACT

1.  The respiratory diagnoses entered in the Veteran's 
service treatment records include chronic obstructive 
pulmonary disease.  

2.  The Veteran's respiratory diagnosis following VA 
examination conducted in connection with his appeal in 
September 2009 was COPD.  

3.  The adverse medical opinion provided in September 2009, 
that the Veteran's COPD was not related to service, was based 
on the inaccurate understanding that he was not diagnosed to 
have that disability while in service.  

CONCLUSION OF LAW

Chronic obstructive pulmonary disease was incurred in 
service.  38 U.S.C.A. §§ 1103, 1110, 1117, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

In seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The Veteran contends that he currently has a respiratory 
disability which he believes is related to his time in 
service.  The facts may be briefly stated.  

During the Veteran's most recent period of active service 
from February 2003 to November 2003, he was treated on a 
number of occasions for respiratory complaints.  Various 
diagnoses were entered to account for his complaints and 
symptoms, but among them was COPD.  In September 2009, the 
Veteran was examined for VA purposes to precisely ascertain 
the nature of any current respiratory disability, and 
determine whether any such disability had its onset during 
service.  Following this examination, the Veteran was 
diagnosed to have COPD, and the examiner concluded that this 
was not likely caused by, or the result of military service.  
This conclusion, however, was based on the erroneous 
understanding that the veteran had not been diagnosed to have 
the disability while in service.  Since service treatment 
records show that the first diagnosis of COPD occurred on 
active service in October 2003, and that this diagnosis 
continues, a basis upon which to conclude COPD was incurred 
in service has been presented.  

Since this represents a full grant of the benefit sought on 
appeal, a discussion of VA's duty to notify the Veteran of 
the information and evidence necessary to substantiate his 
claim, and to assist him in its development is unnecessary.  

ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease is granted.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


